Citation Nr: 1448679	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-21 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cardiac disability to include ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 until December 1971.  The Veteran also served with the Army Reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case the Board finds the Veteran's complaint of ischemic heart disease (IHD) indicates that he is seeking service connection for all disabilities that result in cardiovascular symptoms, other than a heart murmur which was previously denied by way of an October 2009 rating decision.  The Board, thus, has recharacterized the issue as entitlement to service connection for a cardiac disability, to include IHD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that he was diagnosed with IHD by a private medical examiner around 2003.  The Veteran further argues that medicine he is taking for his heart is indicative of IHD.    

In November 2010 VA conducted a medical examination of the Veteran which looked specifically for IHD.  The examiner noted that the Veteran does not have IHD and that his reduced estimated metabolic equivalents - multiples of resting oxygen uptake (METS) are secondary to his asthma, not his heart.  The examiner diagnosed a heart murmur.  The Board finds that the November 2012 VA examination and opinion are insufficient.  The examination report does not indicate review of the Veteran's STRs, which include cardiac testing.  A new VA medical examination with opinion must be obtained.  The examiner, specifically, should consider the April 25, 1989, Report of Medical Examination and Electrocardiographic Record, as well as the May 12, 1989, Medical Screening Summary - Cardiovascular Risk Screening Program in the STRs, and provide an opinion as to whether any diagnosed cardiac disability was incurred in or aggravated during service.  

In August 2012 the Veteran's representative stated on a VA Form 9 that the necessary private medical records were with VA medical center (VAMC) Buffalo, New York.  However, the Veteran's Buffalo VAMC records that have been obtained do not contain any relevant private medical records.  

Although the Veteran failed to respond to an April 2013 letter from the RO requesting private medical records, in a May 2014 informal hearing presentation the Veteran's representative requested that the Veteran's claim be remanded so that VA may assist the Veteran in obtaining the private medical records.  

The Veteran's Virtual VA file contains VA treatment records dated as recently as August 24, 2012.  The Veteran's updated VA treatment records should be obtained.  Additionally, the Veteran's claims file does not contain significant STRs after August 1991, despite the file containing the Veteran's August 1992 Army Reserve reenlistment documents.  The Veteran's STRs beyond August 1991 should be obtained.    

It appears that not all of the service personnel records for the Veteran's reserve duty subsequent to August 1992 are contained in the file.  The AOJ should request the service personnel records to facilitate determination of the Veteran's periods of ACDUTRA and INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1. Request Army Reserve STRS dating from 1991.

2. Request the Veteran's complete service personnel records for his periods of reserve service subsequent to August 1992.  

If the specific dates of ACDUTRA/INACDUTRA are not set forth, request from the appropriate facility verification of the Veteran's periods of ACDUTRA/INACDUTRA (such as the Retirement Points Statement--Supplemental Detailed Report which shows the periods of ACDUTRA and INACDUTRA by day, month and year).  

3. Request that the Veteran provide the names and addresses of all private medical providers who have provided him treatment for a cardiac disability.  After obtaining the necessary authorizations from the Veteran, request copies of all private treatment records identified by the Veteran.

If after making reasonable efforts to obtain named records the AOJ is unable to secure the same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

4. Obtain any outstanding VA treatment records dated from August 24, 2012, to present.  

5. After the above has been completed, afford the Veteran a VA medical examination for diseases of the heart, to include IHD.  The examination should determine the nature and etiology of any diagnosed disease of the heart.   The claims folder should be forwarded to the examiner for review, with special emphasis placed on the STRs, including the April 25, 1989, Report of Medical Examination and Electrocardiographic Record, as well as the May 12, 1989, Medical Screening Summary - Cardiovascular Risk Screening Program. The examiner's attention is also directed to September 2007 VA echocardiogram results noting severe left ventricular hypertrophy.  

(a)  Following review of the claims folder, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that any current disease of the heart (other than a heart murmur) is related to the Veteran's active military service, to include as a result of presumed exposure to herbicides, or a period of ACDUTRA.

(b)  Also, if a current heart disorder (other than a heart murmur) is found to have pre-existed a period of ACDUTRA, was it at least as likely as not aggravated (i.e., permanently worsened) beyond the natural progress during a period of ACDUTRA

The examiner is asked to explain the reasons behind all opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  After completing any further development readjudicate the Veteran's claim.  Such adjudication should specifically address all potential theories for service connection.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. (2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



